                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

LASSWELL FOUNDATION FOR
LEARNING AND LAUGHTER, INC.,
FRED LASSWELL, INC., RED RYDER
ENTERPRISES, INC., and GOLDBOOK,
LTD,
                                                CASE NO. 8:17-cv-00046-JDW-CPT
         Plaintiffs,

v.

TIMOTHY SCHWARTZ, DESIGN
TANK, INC., and DOES 1-10,

      Defendants.
___________________________________/

     GRAYROBINSON, P.A.’S NOTICE OF INTENT TO WITHDRAW AS COUNSEL
         FOR PLAINTIFFS AND MEMORANDUM OF LAW IN SUPPORT

         GrayRobinson, P.A. (“Gray”), counsel of record for the Plaintiffs, Lasswell

Foundation for Learning and Laughter, Inc., Fred Lasswell, Inc., Red Ryder Enterprises, Inc.,

and Goldbook, LTD (“Plaintiffs”), hereby files this Notice of Intent to Withdraw as Counsel

for Plaintiffs. In accordance with the time frame outlined in Local Rule 2.03(b), Gray will

move for entry of an order permitting it to withdraw as counsel of record for Plaintiffs in this

case. In support of this Notice, Gray states as follows.

      1. In its Order of May 20, 2019 the Court granted Rocke, McClean & Sbar’s Motion for

Leave to Withdraw as Counsel for the Plaintiffs and directed Plaintiffs to “obtain new local

counsel within ten days.” [Dkt. 130.] Gray subsequently appeared in this case on June 4,

2019. [Dkts. 134, 135.] By way of this Notice, Gray now seeks to withdraw from this case

in accordance with Local Rule 2.03(b).
   2. Florida Rule of Professional Conduct 4-1.16(b)(2) states that a lawyer may withdraw

from representation if “the client insists upon taking action. . . with which the lawyer has a

fundamental disagreement.” Florida Rule of Professional Conduct 4-1.16(b)(1) also permits

withdrawal if it “can be accomplished without material adverse effect on the interests of the

client.” See also Horan v. O’Connor, 832 So. 2d 193, 194 (Fla. App. 2002) (granting

withdrawal upon affidavit stating “irreconcilable differences” even with objection of client

that differences were unsubstantiated and non-existent; “[w]e see no need for this counsel to

explain why he wishes to withdraw in more detail, as such an explanation could be

detrimental to the client or protected by the attorney-client privilege.”)

   3. Gray cannot, in a manner consistent with the Florida Rules of Professional Conduct,

continue with the representation of the Plaintiffs in this matter. As a result, following the

expiration of the ten (10) period outlined in Local Rule 2.03(b), Gray will bring a motion to

withdraw as attorneys of record in this case.

   4. The undersigned is prepared to provide additional further details in camera to the

Court in order to protect the attorney-client privilege and mitigate harm to the clients, should

the Court so desire. ABA Formal Opinion No. 476 pp.8-9 (counsel should “first attempt to

file a withdrawal motion with a formulaic reference [] as the grounds for the motion,” which

the court may either grant or, as needed, ask for more information in camera).

   5. The undersigned is providing this Notice to all parties to this action. This filing

therefore constitutes the ten (10) day notice required by Local Rule 2.03(b). Enrico Schaefer

remains as counsel of record in the case for the Plaintiffs.




                                                -2-
         WHEREFORE, Gray hereby gives notice that following the expiration of the ten

(10) day period outlined in Local Rule 2.03(b), it will move for entry of an order permitting it

to withdraw from this case and will request that it have no further obligation in this matter.


Date: November 27, 2019                       Respectfully submitted,

                                              /s/ Michael J. Colitz, III
                                             Stefan V. Stein
                                             Florida Bar No. 300527
                                             Michael J. Colitz, III
                                             Florida Bar No. 164348
                                             GrayRobinson, P.A.
                                             401 E. Jackson Street, Suite 2700
                                             Tampa, FL 33602
                                             Tel: 813/273-5000
                                             Fax: 813/273-5145
                                             stefan.stein@gray-robinson.com
                                             michael.colitz@gray-robinson.com

                                             Attorneys for Plaintiffs

                               CERTIFICATE OF SERVICE

         I hereby certify that on November 27, 2019 I filed the foregoing with the Court’s

CM/ECF system which will send a Notice of Electronic Filing to all counsel of Record and

via electronic mail to Timothy Schwartz (tsschwartz@gmail.com).

                                              /s/ Michael J. Colitz, III
                                              Michael J. Colitz, III
# 38808085 v2




                                              -3-
